                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

ROBERT EARL HARDIMAN, II,                       )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          No. 2:18CV52 HEA
                                                )
DEAN MINOR, et al.,                             )
                                                )
              Defendants.                       )

                           OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Robert Earl Hardiman, II

for an extension of time to pay his filing fee. (Docket No. 25). The motion also seeks to

reschedule his monthly payments to the 25th of each month due to what plaintiff asserts is a

“disturbing” change in his income, which he will now receive in the middle of each month.

Plaintiff has provided no documentation in support of his request. Therefore, the Court will deny

plaintiff’s motion at this time. If plaintiff is unable to pay the filing fee, he must provide an

updated certified inmate account statement.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time to pay his

filing fee (Docket No. 25) is DENIED at this time.

       Dated this 28th day of January, 2019




                                              ___________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE
